EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-13 directed to an invention non-elected without traverse in the reply filed 28 January 2021.  Accordingly, claims 1-13 have been cancelled. (see MPEP 821).
The application has been amended as follows:
Cancel claims 1-13
Reasons for Allowance
Claims 46-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the art discloses a method of cooling a cooking appliance where there are fluidly isolated paths of flowing cooling air including 1) from a cabinet back wall, over a tip wall of an insert, and out of a sidewall, 2) through a bottom wall, along the bottom wall, and out of a sidewall, and 3) through a bottom wall, out of a front wall, inside of the door, inside a front wall, and out of a side wall in the manner recited in claim 46.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761